Morton, J.
By our statutes concerning the state lunatic hospitals, the charges for the support of lunatics not having a settlement in this State are to be paid by the Commonwealth in the first instance, and the same may afterwards be recovered by the treasurer of the Commonwealth of the lunatics themselves, if of sufficient ability to pay the same, or of any person or kindred obligated by law to maintain them, in suits to be instituted by the district attorneys or other prosecuting officers when requested. St. 1862, c. 223, § 11. If the lunatic has a known settlement in this State, whether he is a pauper or not, the place in which he had his residence at the time- of his commitment is liable for his expenses at the hospital in the first instance, and “ the lunatic, if of sufficient ability to pay the same, and any kindred obligated by law to maintain him, shall be liable for all such expenses paid by any city or town.” St. 1862, e. 223, § 10. Gen. Sts. o. 73, § 25. It is clear that the liability thus created or declared by the statutes may be enforced by a suit at law, unless the statutes have provided some other remedy which excludes such suit. The defendant in this case contends that *331the only remedy which a town has to enforce this liability is by a complaint to the Superior Court under the Gen. Sts. c. 70, § 5. But the statutes concerning the support of lunatics do not so provide. They are intended to cover the cases of lunatics who are not paupers, and to which the provisions of the Gen. Sts. c. 70, cannot apply. The sections relating to lunatics who hsve no settlement in this State expressly authorize the treasurer of the Commonwealth to institute suits against the lunatic or Ms kindred, and it is not to be presumed that the Legislature intended to provide a different remedy for cities and towns. We are of opinion that, by the true construction of the statutes, a city or town which has paid for the support of a lunatic at one of the hospitals may maintain an action at law to recover the sum paid of the lunatic, or of the kindred bound by law to support him.
In the case at bar, the defendant has Ms legal settlement in the town of Arlington. The town has paid for the support of Ms infant daughter in the state lunatic hospital at Worcester. The defendant is bound to support her; and it follows that the town is entitled to recover of him the sums thus paid in an action of law; and that the instructions of the Superior Court, so far as they relate to the second count of the plaintiff’s declaration, are sufficiently favorable to the defendant.
The only difficulty in the case as it is presented to us is in regard to the first count. This is a count upon an alleged express promise by the defendant to pay one half of the expenses of Ms daughter incurred under her first commitment to the hospital. The plaintiff could only recover under it by proving the promise as alleged. The presiding justice of the Superior Court overlooked the form of this count, and ruled upon it as if it had been, like the second, a count upon the statute liability of the defendant. This was technically erroneous, because the first count is not sustained by proving the statute liability, but proof of the express contract is necessary.
But we are of opinion that the ends of justice do not require that a new trial should for that reason be granted. The case is peculiar. All the facts necessary to create a liability of the defendant under the statute for the expenses of Ms daughter specified in the first count are undisputed. Upon these undisputed *332facts, the only answer which he could set up would be that the plaintiff agreed to abate, or not to exact more than, one half of the sum it might have to pay. Unless there was such an agreement which was valid and binding, he is clearly liable for the whole amount paid by the town. In fact, at the trial, the town set up such an agreement, and its willingness to be bound by it, and the defendant denied any such agreement, or that, if made, it bound the town. In this state of facts, if the plaintiff had at the trial amended its declaration by adding a count declaring for the amount claimed in its first count, alleging the facts necessary to make out a case of statute liability, and averring an agreement and its willingness to abate one half of the sum it had paid, it would then have been immaterial whether any such agreement as is alleged in the first count was made by the parties, because the plaintiff would be entitled to recover the amount claimed, whether there was such agreement or not. This court has power to allow amendments at any stage of a case before judgment, and we are of opinion that such an amendment ought to be allowed in this case. The objection of the defendant is a formal and technical one, not affecting the question of his ultimate liability. The ends of justice and the interests of both parties require that the amendment should be made, and the annoyance and expense of further litigation, which can have but one possible result, avoided. Upon the plaintiff’s filing an amendment as suggested above, the exceptions will be Overruled.